Case: 4:20-cv-00007-DMB-JMV Doc #: 59-10 Filed: 03/16/20 1 of 4 PageID #: 1001




                               EXHIBIT J
                             Proposed Order
     Case: 4:20-cv-00007-DMB-JMV Doc #: 59-10 Filed: 03/16/20 2 of 4 PageID #: 1002




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

MICHAEL AMOS, ET AL.                                                              PLAINTIFFS

V.                                                          Case No. 4:20-CV-007-DMB-JMV

TOMMY TAYLOR, ET AL.                                                           DEFENDANTS


ORDER REQUIRING ACTION AT PARCHMAN TO PROTECT AGAINST COVID-19

         HAVING COME before the Court, Plaintiffs, individually, and as putative representatives

of the proposed class, pursuant to Rule 65 of the Federal Rules of Civil Procedure, requesting

emergency measures to protect against COVID-19 at the Mississippi State Penitentiary at

Parchman, Mississippi (“Parchman”), and the Court, having considered the Motion, its

accompanying Memorandum, and the submissions and arguments of Defendants, finds that the

Motion is well-taken and should be GRANTED.

         IT IS THEREFORE ORDERED that:

            a. Immediate Testing. Defendants immediately shall implement testing protocols for
               the identification and containment of COVID-19. These protocols must include the
               immediate testing of all inmates, Parchman employees, and all other individuals
               entering Parchman.

            b. Immediate Screening. Defendants immediately shall implement protocols to
               screen each employee or other person entering the facility each and every day to
               detect individuals with fever over 100 degrees, cough, shortness of breath, recent
               travel to a high risk country, and/or exposure to someone who is symptomatic or
               under surveillance for COVID-19.

            c. Current Inmate Quarantine. Defendants immediately shall establish non-
               punitive quarantine for all individuals who test positive for COVID-19, who were
               directly exposed to individuals who test positive for COVID-19, or who exhibit
               symptoms of the virus.

            d. New Inmate Quarantine. Defendants immediately shall establish non-punitive
               quarantine for fourteen (14) days for all new inmates entering Parchman to ensure
               they are not infected before integrating them into the general population.
  Case: 4:20-cv-00007-DMB-JMV Doc #: 59-10 Filed: 03/16/20 3 of 4 PageID #: 1003




           e. Institutional Hygiene. Defendants immediately shall institute protocols to clean
              and disinfect Parchman at least once daily including, without limitation, all
              common spaces, highly traveled areas, and cells.

           f. Personal Hygiene. Defendants immediately shall declassify hand sanitizer as
              contraband and issue hand sanitizer with at least 60% alcohol, antibacterial soap,
              antibacterial wipes, and other applicable hygiene products to each inmate free of
              charge, and shall ensure that replacements are available upon reasonable request.

           g. Limit Contact Visitation. Defendants shall continue to limit visitation that allows
              inmates to come into physical contact with visitors, but immediately must
              implement or increase non-contact visitation methods and opportunities such as
              video conferencing and/or telephone calls.

           h. Waive Copays. Defendants immediately shall take steps to waive copays or other
              costs to inmates for inmate medical evaluations and care related in any way to
              COVID-19 and/or its symptoms.

           i. Supply Chain. Defendants immediately shall identify the supplies and other goods
              and materials upon which Parchman is dependent, such as food, medical supplies,
              certain medicines, cleaning products, etcetera, and prepare a plan to accommodate
              shortages, delays or disruptions in the supply chain for these items.

       Defendants shall report in writing to the Court within seven (7) days of the date of this

Order to apprise the Court of: (1) their progress in implementing each of the foregoing measures;

(2) the results of testing of employees and inmates at Parchman including the number of COVID-

19 cases at Parchman, if any, in each group; and (3) the measures in place to: (a) quarantine inmates

who have tested positive for COVID-19 or who potentially have been exposed and present a high

risk for developing COVID-19; and (b) quarantine separately for fourteen (14) days inmates who

are transferred to Parchman on or after the date of this Order. Defendants shall update the Court

weekly regarding all of the foregoing efforts.

       SO ORDERED AND ADJUDGED, this the ____ day of March 2020.



                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
  Case: 4:20-cv-00007-DMB-JMV Doc #: 59-10 Filed: 03/16/20 4 of 4 PageID #: 1004




Prepared by:

Marcy B. Croft (MS Bar #10864)
Carson H. Thurman (MS Bar #104871)
MARON MARVEL BRADLEY ANDERSON & TARDY LLC
200 South Lamar Street
Jackson, MS 39201
Telephone: (601) 960-8630
Telefax: (601) 206-0119

Thomas G. Bufkin (MS Bar #10810)
CARROLL BUFKIN, PLLC
1076 Highland Colony Parkway
600 Concourse, Suite 125
Ridgeland, MS 39157
Telephone: (601) 982-5011
Telefax: (601) 853-9540

ATTORNEYS FOR PLAINTIFFS
